Order setting aside deed delivered to appellant Omnis Corporation, directing that the referee deliver a deed to plaintiffs, and directing Omnis Corporation to account affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Young, Scudder and Davis, JJ., concur; Hagarty, J., dissents and votes to modify the order by directing that the plaintiffs be charged with the amount of taxes and such expenses and disbursements as they would have had to pay had they taken title originally from the referee.